Case 5:18-cv-02643-MWF-KK Document 60-1 Filed 12/18/19 Page 1 of 7 Page ID #:734




                          EXHIBIT 1
        Case 5:18-cv-02643-MWF-KK Document 60-1 Filed 12/18/19 Page 2 of 7 Page ID #:735


Tjoarman, Freda

From:                            Tjoarman, Freda
Sent:                            Tuesday, October 22, 2019 8:54 AM
To:                              'emarkus@drllaw.com'
Cc:                              mgonzalez@drllaw.com; Maria L. Martinez; Laura; wlitvak; Daugherty, Melissa; Kanno,
                                 Rita; Hilke, Beatrice; Campi, Mary Ann
Subject:                         RE: [EXT] Tara Bartoli, et al. v. Rancho California RV Resort Owners Assoc., et al.


Eric,

We were always willing to comply with our obligations under LR 37-1. As Rita mentioned to you, we needed to check
our schedules to see who would be able to attend, and as I mentioned, I thought an equally productive and more
efficient use of our time could have been achieved through a phone call, but you seemed to disagree. In any event, I
look forward to meeting you on Thursday and remain hopeful that we can work through some of these issues. I look
forward to your call later today.

Best regards,
Freda

From: emarkus@drllaw.com [mailto:emarkus@drllaw.com]
Sent: Tuesday, October 22, 2019 8:05 AM
To: Tjoarman, Freda
Cc: mgonzalez@drllaw.com; Maria L. Martinez; Laura; wlitvak; Daugherty, Melissa; Kanno, Rita; Hilke, Beatrice; Campi,
Mary Ann
Subject: Re: [EXT] Tara Bartoli, et al. v. Rancho California RV Resort Owners Assoc., et al.




Thank you for finally agreeing to comply with your obligations under LR 37-1. Thursday at 2 is
fine. However, as I mentioned, I will only have 2 hours for the meeting. I am available for a pre-meeting call
later this afternoon. I will give you a call.

Regards,

Eric P. Markus
Dapeer Rosenblit Litvak, LLP
11500 W. Olympic Blvd. Suite 550
Los Angeles, California 90064
Tel (310) 477-5575
Fax (310) 477-7090
emarkus@drllaw.com

NOTICE: This message is intended only for the addressee and may contain information that is privileged,
confidential and/or attorney work product. If you are not the intended recipient, do not read, copy, retain or
disseminate this message or any attachment. If you have received this message in error, please call the sender
immediately at 310-477-5575 and delete all copies of the message and any attachment. Neither the transmission
of this message or any attachment, nor any error in transmission or mis-delivery shall constitute waiver of any
applicable legal privilege.

                                                           1
        Case 5:18-cv-02643-MWF-KK Document 60-1 Filed 12/18/19 Page 3 of 7 Page ID #:736


On Oct 21, 2019, at 6:32 PM, Tjoarman, Freda <Freda.Tjoarman@lewisbrisbois.com> wrote:

Eric,

We are perfectly aware of what is called for under the Local Rules and specifically LR 37-1. My intent in requesting a
pre-meeting call was strictly to create efficiency in light of what is at issue in the litigation and the fees at issue. I have
thought that an equally productive meeting of counsel could have occurred telephonically, but it appears that you do
not believe the same. We are perfectly happy to oblige your demand that we meet in person at your office. I am
available to meet on Thursday at 2:00 p.m. Should you change your mind about holding a short call in advance of the
meeting, please let me know asap so that I may check my schedule. I believe some of the issues may be streamlined
through a quick call, for example, your issue with our clients’ responses to Request Nos. 3, 4, 5, 8, 9, 10, 11, 13, 16, 17,
19, 21, 22, 23, and 25. If the issue is that our clients’ responses did not reference documents in their custody or control,
they will agree to provide supplemental responses to those requests. It was difficult to discern what was really the issue
with our clients’ responses in your 68-page meet and confer letter touching on each and every request. Please let me
know if you would like to discuss further.

Thank you,
Freda

From: emarkus@drllaw.com [mailto:emarkus@drllaw.com]
Sent: Monday, October 21, 2019 2:48 PM
To: Tjoarman, Freda
Cc: mgonzalez@drllaw.com; Maria L. Martinez; Laura; wlitvak; Daugherty, Melissa; Kanno, Rita; Hilke, Beatrice; Campi,
Mary Ann
Subject: Re: [EXT] Tara Bartoli, et al. v. Rancho California RV Resort Owners Assoc., et al.




Dear Freda:

Thank you for your email. Unfortunately, and respectfully, it appears to be less an effort to meet and confer
than a veiled attempt to create an exhibit to substantiate what would be a misbegotten claim that I have refused
to meet and confer in good faith prior to filing a motion to compel. The reason for my saying this is that a
careful review of my 10/14 letter would reveal that it answers all of the questions posed in your email.

To reiterate briefly, however, our letter requests that you withdraw each and every objection lodged in response
to our clients’ document requests and that you produce all documents that may have been withheld as a result of
the objections. To the extent your clients insist on assertion of attorney-client privilege, work product
protection, and/or third party privacy rights, your clients are further required to substantiate that claim for each
and every document withheld in the form of a privilege log. The specific requirements of the privilege log are
set forth in detail in the letter.

You will also note that our letter acknowledges your clients’ untimely production and discusses why it is
deficient. It further addresses why your clients’ response that they “produced all responsive documents in their
possession” is deficient. Rule 34 requires a statement that all documents in your clients’ possession, custody
or control be produced, but your clients have failed in all instances to attest to production of those
documents that may be in their custody or control. Further, we believe that your clients’ statements that no
responsive documents exist as to certain questions is simply untrue. By way of example only, your clients’
response that they do not have documents responsive to Requests 8 and 9 defies logic. As explained in my
letter, they are required to maintain copies of those documents pursuant to Bus. & Prof. Code, § 10148. Unless
                                                               2
    Case 5:18-cv-02643-MWF-KK Document 60-1 Filed 12/18/19 Page 4 of 7 Page ID #:737
your clients are violating record keeping requirements applicable to real estate brokers, they necessarily have to
have responsive documents in their possession, custody or control. Our position as to other requests is set
forth in detail in my letter.

While I am happy to discuss these matters in further detail over the phone, the Central District Local Rules,
Rule 37-1 requires that we have that discussion in-person at my office. And, the rules further provide that the
entire purpose of the in-person conference is to do exactly what you seek to do over the phone. To wit, to
eliminate as many of the disputes as possible. The rules further require that the in-person meeting occur no
later than 10 days after service of my letter. Your firm completely ignored my request for a meeting, prompting
me to send email correspondence on October 18, 2019 reiterating my request for the meeting. Ms. Kanno
responded that you all were checking your schedules, and I did not hear anything further until receipt of your
recent email, which still does not answer the question posed in my 10/18 email, which asked whether your
office was available from 2-4 pm today, 2-5 pm on Wednesday, or 2-5 pm on Thursday. Unfortunately, since I
sent that email, I have scheduled a conference call on Thursday that is set to begin at 4 pm. I remain available
from 2-4 however. Given that you are available for a phone call any time this week, you should have no trouble
attending a meeting on any of those dates. My preference is Wednesday, but I will accommodate whichever
date works best for you.

With the foregoing in mind, I again reiterate my request for an in-person meeting at my office no later than this
Thursday, October 24th. As you are undoubtedly aware, the Local Rules require that the meeting occur no
later than the 24th, and I have no ability to extend that deadline (See LR 37-1 [“Unless relieved by written
order of the Court upon good cause shown, counsel for the opposing party shall confer with counsel for the
moving party within ten (10) days after the moving party seven a letter requesting such conference.”].) In the
event your firm is unwilling and/or unable to meet at my office no later than the 24th, we will proceed as
provided for in LR 37-2.4.

I look forward to your anticipated response and to meeting you in-person no later than the 24th. Should you
wish to discuss these matters further in light of the contents of this email, I am happy to engage in a short call in
advance of our meeting.

Best regards,

Eric P. Markus
Dapeer Rosenblit Litvak, LLP
11500 W. Olympic Blvd. Suite 550
Los Angeles, California 90064
Tel (310) 477-5575
Fax (310) 477-7090
emarkus@drllaw.com

NOTICE: This message is intended only for the addressee and may contain information that is privileged,
confidential and/or attorney work product. If you are not the intended recipient, do not read, copy, retain or
disseminate this message or any attachment. If you have received this message in error, please call the sender
immediately at 310-477-5575 and delete all copies of the message and any attachment. Neither the transmission
of this message or any attachment, nor any error in transmission or mis-delivery shall constitute waiver of any
applicable legal privilege.




                                                          3
      Case 5:18-cv-02643-MWF-KK Document 60-1 Filed 12/18/19 Page 5 of 7 Page ID #:738
On Oct 21, 2019, at 12:49 PM, Tjoarman, Freda <Freda.Tjoarman@lewisbrisbois.com> wrote:

Dear Eric,

Please allow this email to serve as a response to your meet and confer letter dated October 14, 2019. While we
appreciate your 68-page meet and confer letter, it appears that you take issue with our clients’ responses to each and
every category of documents requested by Plaintiffs, even ones for which our clients answered that they have already
produced all responsive documents (Responses to Request Nos. 3, 4, 5, 17, and 19) and ones for which they responded
that after a diligent and thorough investigation, they have no responsive documents in their possession (Responses to
Request Nos. 8, 9, 10, 11, 13, 16, 21, 22, 23, and 25). For these requests, I am not sure what more our clients can state
in any further response. Moreover, our office produced via mail and email on October 11, 2019 an additional
production of documents from our clients’ which are responsive to Request Nos. 14, 15, and 24. I hopeful, however,
that after you review our clients’ additional documents produced on October 11, 2019 and re-review their responses the
parties can narrow the number of requests at issue. Additionally, in the spirit of cooperation, our clients will agree to
provide supplemental responses to Request Nos. 12 and 18. With that in mind, please review our clients’ production
served on October 11, 2019, as well as their responses, and let us know what specific documents or information you
believe you still need with regards to the claims at issue in this case. We will be happy to meet and confer with you
further on those issues. Perhaps it may be beneficial to hold a conference call regarding some of these issues in advance
of any in-person LR 37-1 meeting. I am available to discuss by phone any time this week. Please let me know what
dates and times work best for you for a call.

Thank you,
Freda Tjoarman


                                                Freda Tjoarman
<LB-Logo_7c9c5bd0-0a1e-47b8- Attorney
                             Freda.Tjoarman@lewisbrisbois.com
a3b1-a4b5cdfed8fa.png>
                                                T: 213.358.6102 F: 213.250.7900

633 W. 5th Street, Suite 4000, Los Angeles, CA 90071 | LewisBrisbois.com

Representing clients from coast to coast. View our locations nationwide.

This e-mail may contain or attach privileged, confidential or protected information intended only for the use of the intended recipient. If you are not the
intended recipient, any review or use of it is strictly prohibited. If you have received this e-mail in error, you are required to notify the sender, then
delete this email and any attachment from your computer and any of your electronic devices where the message is stored.




From: Kanno, Rita
Sent: Friday, October 18, 2019 2:34 PM
To: 'emarkus@drllaw.com'; Daugherty, Melissa; Tjoarman, Freda
Cc: mgonzalez@drllaw.com; Maria L. Martinez; Laura; wlitvak
Subject: RE: [EXT] Re: Tara Bartoli, et al. v. Rancho California RV Resort Owners Assoc., et al.

Hi Eric,

We are checking our schedules to coordinate. Please also include our associate included on this email.


                                                                          4
      Case 5:18-cv-02643-MWF-KK Document 60-1 Filed 12/18/19 Page 6 of 7 Page ID #:739
Thanks!


                                                Rita R. Kanno
                                                Partner
<image001.png>                                  Rita.Kanno@lewisbrisbois.com

                                                T: 619.699.4969 F: 619.233.8627

701 B Street, Suite 1900, San Diego, CA 92101 | LewisBrisbois.com

Representing clients from coast to coast. View our locations nationwide.

This e-mail may contain or attach privileged, confidential or protected information intended only for the use of the intended recipient. If you are not the
intended recipient, any review or use of it is strictly prohibited. If you have received this e-mail in error, you are required to notify the sender, then
delete this email and any attachment from your computer and any of your electronic devices where the message is stored.
From: emarkus@drllaw.com [mailto:emarkus@drllaw.com]
Sent: Friday, October 18, 2019 2:30 PM
To: Daugherty, Melissa; Kanno, Rita
Cc: mgonzalez@drllaw.com; Maria L. Martinez; Laura; wlitvak
Subject: [EXT] Re: Tara Bartoli, et al. v. Rancho California RV Resort Owners Assoc., et al.


External Email


Counsel:

Pursuant to LR 37-1, we are required to have an in-person meeting at my office no later than next Friday,
October 24th. We have not heard back from you regarding scheduling, despite the fact our meet and confer
letter requesting your availability was sent on Monday. Please be advised that since that time, my schedule has
filled-up such that I am only available for an in-person meeting from 2-4 pm on the 21st, 2-5 pm on the 23rd,
and 2-5 pm on the 24th. Please let me know which of these available slots work best for you.

Best,

Eric P. Markus
Dapeer Rosenblit Litvak, LLP
11500 W. Olympic Blvd. Suite 550
Los Angeles, California 90064
Tel (310) 477-5575
Fax (310) 477-7090
emarkus@drllaw.com

NOTICE: This message is intended only for the addressee and may contain information that is privileged,
confidential and/or attorney work product. If you are not the intended recipient, do not read, copy, retain or
disseminate this message or any attachment. If you have received this message in error, please call the sender
immediately at 310-477-5575 and delete all copies of the message and any attachment. Neither the transmission
of this message or any attachment, nor any error in transmission or mis-delivery shall constitute waiver of any
applicable legal privilege.




                                                                          5
     Case 5:18-cv-02643-MWF-KK Document 60-1 Filed 12/18/19 Page 7 of 7 Page ID #:740
On Oct 14, 2019, at 5:01 PM, mgonzalez@drllaw.com wrote:

Dear Counsel:

Attached please find correspondence of today’s date. A copy was also sent via mail.

Please contact our office at your earliest convenience to coordinate scheduling of Local Rule 37-1 Pre-filing
Conference of Counsel.

Should you have any questions or concerns, please contact Mr. Markus directly.

Best Regards,

<Bartoli.Rancho.RV.Rsort.Letter2MelissaandRita.ReRequest4Supp.Responses.191014.pdf>

Miriam Gonzalez
Legal Assistant
Dapeer Rosenblit Litvak, LLP
11500 W. Olympic Blvd. Suite 550
Los Angeles, California 90064
Tel (310) 477-5575
Fax (310) 477-7090
Email: mgonzalez@drllaw.com


NOTICE: This message is intended only for the addressee and may contain information that is privileged, confidential and/or attorney
work product. If you are not the intended recipient, do not read, copy, retain or disseminate this message or any attachment. If you have
received this message in error, please call the sender immediately at 310-477-5575 and delete all copies of the message and any
attachment. Neither the transmission of this message or any attachment, nor any error in transmission or misdelivery shall constitute
waiver of any applicable legal privilege.




<image001.png>




<LB-Logo_7c9c5bd0-0a1e-47b8-a3b1-a4b5cdfed8fa.png>




                                                                   6
